


116 S962 IS: Community Health Center and Primary Care Workforce Expansion Act of 2019
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 962
IN THE SENATE OF THE UNITED STATES

April 1, 2019
Mr. Sanders (for himself, Ms. Harris, Ms. Warren, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To provide funding for federally qualified health centers and the National Health Service Corps.
 
 
1.Short titleThis Act may be cited as the Community Health Center and Primary Care Workforce Expansion Act of 2019.  2.Community health center program (a)In generalSection 10503(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)) is amended— 
(1)in subparagraph (E), by striking and at the end;  (2)in subparagraph (F), by striking the period and inserting a semicolon; and 
(3)by adding at the end the following:  (G)$6,189,174,200 for fiscal year 2020; 
(H)$6,808,091,620 for fiscal year 2021;  (I)$7,488,900,782 for fiscal year 2022; 
(J)$8,237,790,860 for fiscal year 2023; and  (K)$9,061,569,946 for fiscal year 2024; and. 
(b)Capital projectsIn addition to amounts otherwise appropriated under section 10503(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)), there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the community health centers program under section 330 of the Public Health Service Act (42 U.S.C. 254b) for capital projects, $4,600,000,000 for the period of fiscal years 2020 through 2024.  (c)Availability of fundsAmounts appropriated under this section shall remain available until expended. 
3.National Health Service Corps 
(a)In generalSection 10503(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)) is amended— (1)in subparagraph (E), by striking and at the end; 
(2)in subparagraph (F), by striking the period and inserting a semicolon; and  (3)by adding at the end the following: 
 
(G)$850,000,000 for fiscal year 2020;  (H)$935,000,000 for fiscal year 2021; 
(I)$1,028,500,000 for fiscal year 2022;  (J)$1,131,350,000 for fiscal year 2023; and 
(K)$1,244,485,000 for fiscal year 2024..  (b)LimitationAmounts otherwise appropriated for National Health Service Corps may not be reduced as a result of the appropriations made under this section. 

